878 F.2d 1443
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.James Lester HANCOX, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 89-1282.
United States Court of Appeals, Federal Circuit.
March 30, 1989.

Before ARCHER, Circuit Judge.

ORDER

1
Upon consideration of the unopposed motion of the United States for summary affirmance of the Claims Court's January 11, 1989 judgment,

IT IS ORDERED THAT:

2
The motion is granted.